Title: To Benjamin Franklin from John Angus, 11 January 1782
From: Angus, John
To: Franklin, Benjamin


Sir.
L Orient 11 Jany 1782
I wrote you the 21 Decmr last, in consequence of being appointed to the command of the Brig Antonia, requesting a Commission under the Continental Flag—. She is intirely American property purchased on acct. of Messrs. La. Caze & Mallet Merchts. of Philadelphia, by Messrs. J. Sn. Berard of this place whose Certificate to this purport you have inclosed— the Brig is loaded & ready to sail some time ago, and detained on no other accot. then want of a Commission. Your Excellency after this Certificate I hope will have no objection in forwarding my Commission by the earliest opportunity. But if any such objections should rest with you, I hope your Excellency will forward a Register, which will much oblige sir your most obedient Huml servant
John Angus
His Excellency Benja. Franklin
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Paris
Notation: J. Angus, L’Orient 11. Janvr. 1782.
